Citation Nr: 9923322	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-06 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a seizure disorder and 
epilepsy, including as secondary to Agent Orange (AO) 
exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
service connection for epilepsy in May 1996.  


FINDING OF FACT

The claim of entitlement to service connection for a seizure 
disorder and epilepsy, including as secondary to AO exposure, 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for a seizure disorder and 
epilepsy, including as secondary to AO exposure is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows there were no 
complaints of, diagnosis of or treatment for epilepsy or 
seizure disorder during the veteran's period of active duty.  
No pertinent abnormalities were noted on the report of the 
separation examination dated in May 1967.  

Review of the service personnel records shows that the 
veteran was awarded the Vietnam Service Medal and Vietnam 
Campaign Medal.  

Private treatment records have been associated with the 
claims file.  The records evidence complaints of, diagnosis 
of and treatment for seizures and epilepsy.  

The first diagnosis of seizure disorder was included on a 
record from the Neurological Clinic in January 1979.  Several 
of the private treatment records include notations that the 
veteran first experienced seizures beginning in 1968 or since 
age 25 or 26 (1967 or 1968).  

Associated with the claims file are two letters from M. C. 
R., M.D.  On an undated letter, the doctor reported that he 
had retired from active practice in 1979.  He did not have 
any of his treatment records.  He remembered treating the 
veteran on numerous occasions for epilepsy.  The doctor noted 
that by history, the diagnosis of epilepsy was made while the 
veteran was in the service.  In July 1997, the doctor wrote 
that he definitely remembered treating the veteran for 
seizures "in about 1968" and for some time thereafter.  The 
doctor noted that records of the treatment were destroyed by 
his successor after five years.  

In October 1996, H. H. Morris, III, M.D. wrote a letter to 
the veteran's spouse regarding the veteran's epilepsy.  The 
doctor was "quite certain" that the veteran had a 
congenital anomaly in the brain which had been present since 
birth.  The doctor did not believe the brain anomaly was 
related to surgeries in the military or to traumatic events 
in Vietnam.  He further opined that the seizure activity the 
veteran experienced was most likely the result of the 
congenital abnormality.  The doctor further noted that many 
patients with similar abnormalities did not develop seizures 
until adulthood.  

Records from the Social Security Administration show that the 
veteran was receiving disability payments for schizophrenia, 
paranoid, or other psychotic disorders.  

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991);  38 C.F.R. § 3.303 (1998).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning applicable 
legislation.  38 C.F.R. § 3.303(c).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  



Consequently, his lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim,  Tirpak v. Derwinski, 2 Vet. App. 6-9, 611 
(1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that if the veteran 
fails to submit a well grounded claim, VA is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); 38 
C.F.R. § 3.159(a) (1998).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a)(1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service. 38 C.F.R. § 3.307(a) 
(1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  

Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.303(a) 
(1998).

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307 (a) (1998).

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (1998).  This list is 
exclusive.

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  As to tropical 
diseases the fact that the veteran had no service in a 
locality having a high incidence of the disease may be 
considered as evidence to rebut the presumption, as may 
residence during the period in question in a region where the 
particular disease is endemic.  The known incubation periods 
of tropical diseases should be used as a factor in rebuttal 
of presumptive service connection as showing inception before 
or after service.  38 C.F.R. § 3.307(d) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 
1994).  The veteran could also seek presumptive service 
connection on another ground if applicable.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
or disease in line of duty.  38 U.S.C.A. § 1131, 
38 C.F.R. § 3.303.  Every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment.  
38 U.S.C.A. § 1132, 38 C.F.R. § 3.304(b).  There are medical 
principles so universally recognized as to constitute clear 
and unmistakable proof, and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently, with notation or discovery during 
service of such residual conditions with no evidence of the 
pertinent antecedent active disease or injury during service 
the conclusion must be that they preexisted service.  
Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish pre-service existence.  38 C.F.R. § 3.303(c).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Review of the claims file evidences the fact that the veteran 
served in Vietnam, but has not been diagnosed with any of the 
disabilities entitled to presumptive service connection under 
38 C.F.R. § 3.309(e) based on exposure to herbicides.  

The United States Court of Appeals for the Federal Circuit 
determined that §5 of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act of 1984, Pub. L. No. 98- 
542, 98 Sta. 2725, 2727-29, did not preclude, or authorize VA 
to preclude, an appellant from proving that he or she had a 
disability as a result of exposure to ionizing radiation 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d), despite the fact that the claimed disability is not 
a potentially "radiogenic disease" under 38 C.F.R. § 3.311b 
(now § 3.311(1998)).  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  In such cases, an appellant must be given an 
opportunity to prove that the exposure to ionizing radiation 
during service actually caused the claimed disability and 
that service connection is therefore warranted under 38 
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d).




In light of Combee, the Board must not only determine whether 
the veteran in this case has a disability listed in 38 C.F.R. 
§ 3.309(e), but also must determine if his current disability 
or disabilities, if any, are the result of active service 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

The fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309(e) does not preclude him from establishing 
service connection with proof of actual direct causation.  
However, the Court has held that where the issue involves 
medical causation (such as whether a current disability is 
the result of AO exposure) competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Review of the claims file demonstrates there is no competent 
evidence of record linking a seizure disorder or epilepsy to 
active duty on any basis to include as a result of exposure 
to herbicides during active duty.  

There is no competent evidence of record demonstrating that a 
seizure disorder or epilepsy warrants service connection on a 
direct basis.  There were no complaints of, diagnosis of or 
treatment for epilepsy included in the service medical 
records.  

The veteran alleged that his seizures were the result of 
surgery he had for pilonidal cysts during active duty. The 
letter from H. H. M., III, M.D. cuts directly against the 
veteran's claim as this doctor affirmatively found that there 
was no link between the veteran's seizures and surgery in the 
military or traumatic events in Vietnam.  The doctor opined 
that the veteran's seizures were due to a congenital defect.  
As stated above, congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).


The veteran has also alleged that his epilepsy is a 
congenital defect that was aggravated by active duty.  
However there is no evidence of the veteran experiencing any 
seizures during active duty, nor any competent medical 
evidence of record noting that any pre-existing seizure 
disorder was aggravated by active service.  As there was no 
evidence of seizure activity during active duty, the 
veteran's military service could not have aggravated a pre-
existing congenital defect that produced seizures.  

There is no evidence of record demonstrating that the veteran 
had any epileptic disorder for which service connection may 
be granted on a presumptive basis which was disabling to a 
compensable degree during the first post service year.  The 
earliest diagnosis of a seizure disorder was included on a 
private treatment record dated in January 1979.  This was 
more than 10 years after the veteran's discharge from active 
duty.  The Board notes that M. C. R., M.D. reported in a July 
1997 letter that he remembered treating the veteran for 
seizures "in about 1968."  The Board finds such an opinion 
not to be probative of the date of onset of the veteran's 
epilepsy as it was based on the doctor's memory and not 
clinical records.  The doctor has admitted that any records 
of such treatment had been destroyed.  

The Board notes that some of the private treatment records 
associated with the claims file include notations to the 
effect that the seizure disorder and/or epilepsy began in 
1967 or 1968.  Such findings, however, are based on the 
veteran and the veteran's spouse's self reported history.  
Medical evidence that relies on history provided by the 
veteran is not probative.  The Court has made clear that 
medical opinions based on a history furnished by the veteran 
and unsupported by the clinical evidence are of low or 
limited probative value.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994).  Without a thorough review of the record, an opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 177, 180 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  As stated by the Court, "[a]n 
opinion based upon an inaccurate factual premise has no 
probative value."  Reonal v. Brown, 5 Vet. App. 458, 561 
(1993)



The only evidence of record which links a seizure disorder or 
epilepsy to any incident of active duty including as a result 
of exposure to AO is the veteran's own allegations.  The 
veteran, however is a lay person.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran's opinions as to the 
etiology of the claimed disorders are clearly beyond the 
veteran's competence and have no probative value.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Board finds that the veteran's claim is not well grounded 
when evaluated in light of the above referenced requirements 
for a well-grounded claim.  The Board has carefully 
considered the allegations of the veteran and his 
representative with respect to his claim; however, he cannot 
meet the burden imposed by § 5107(a) merely by presenting lay 
testimony as to the existence of a disability and a relation-
ship between that disability and his service because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under § 
5107(a).  Accordingly, in light of the lack of any competent 
medical evidence supporting the claim, the Board must find 
the veteran's claim to be not well grounded.  

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F. 3d. 1464 (Fed. Cir. 1997).

As the veteran has not submitted a well-grounded claim for 
service connection for a seizure disorder and epilepsy, 
including as secondary to AO exposure, the doctrine of 
reasonable doubt does not apply.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a seizure disorder and 
epilepsy, including as secondary to AO exposure, the appeal 
is denied. 



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

